PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/856,170
Filing Date: 16 September 2015
Appellant(s): LEE et al.



__________________
Younggyu Kim and Debodhonyaa Sengupta
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 March 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

* * * * *

Claims 8, 10, 11, 21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding independent claim 8, the claim contains a limitation regarding the bacterial kill percentage of the functional single-layer film. However, the disclosure as originally filed only provides support for the recited bacterial kill percentage values is the Table in Figure 11 which appears to be generated using one (or more) unspecified experimental example(s) utilizing unspecified composition(s) containing an unspecified siloxane polymer resin and an unspecified type of graphene oxide.
 	The disclosure as originally filed does not provide adequate support for the claimed bacterial kill percentage for the claimed invention as a genus.  Only the one (or more) experimental example(s) used to generate the bacterial kill percentage values in Figure 11 have been shown to exhibit the recited bacterial kill percentage value, while present independent claim 8 is directed to functional single-layer film formed from any siloxane polymer and any graphene oxide flakes with a thickness of ≤ 0.35 nm, and there is no evidence or suggestion in the disclosure as originally filed that functional single-layer films formed from other siloxane polymer resins and/or other graphene oxide flakes would exhibit a bacterial kill percentage of 99.9% or more.  Therefore, the disclosure as originally filed fails to provide adequate support for requiring a bacterial kill percentage value for other functional single-layer films encompassed by present independent claim 8.  
 	Furthermore, the specific siloxane polymer used in the experimental example(s) used to generate the data of Figure 11 is undisclosed, so it is unclear whether a single siloxane polymer resin or multiple different siloxane polymer resins are used in the experimental example(s).  Therefore, it is unclear whether the data of Figure 11 constitutes a representative number of species sufficient to support the requirement of a specified bacterial kill percentage value for the claimed invention as a genus.
 	Similarly, the data on bacterial kill percentage in Figure 11 is limited to flake thicknesses of 0.2-0.35 nm, with no information provided for bacterial kill percentages for flake thickness of less than 0.2 nm.  Furthermore, the degree of oxidation of the graphene oxide particles and other specifics of the graphene oxide flakes (e.g., flake width, length, aspect ratio, etc.) other than flake thickness is also undisclosed. For example, as evidenced by KOO ET AL (US 2013/0040124), the degree of oxidation of graphene oxide can affect various physical properties of the material (KOO ET AL  ‘124, paragraph 0012). 
For all of these reasons, the requirement of a bacterial kill percentage of 99.9% or more for the range (i.e., genus) of functional single-layer films in devices in present independent claim 8 is not adequately supported by the Specification. 
Claims 10, 11 and 21 all depend from claim 8 and thus, also fail to comply with the written description requirement. 

* * * * *

Claims 8, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over
 	KOO ET AL (US 2013/0040124),
 	in view of evidence provided by VAUPEL ET AL (GRAPHENE AND GRAPHENE OXIDE).
KOO ET AL ‘124 discloses a transparent or semitransparent antistatic film comprising a nano-graphite sheet-form graphene in a binder (paragraph 0001). The graphene is present at typical amounts of 0.005 to 99.999 parts by weight based on 100 parts by weight of the curable binder (paragraph 0029), wherein given the description of the size of the graphene sheets formed in Example 1 (e.g., a length of 500 nm) and the amount used to form a coating as in Example 3, the film would contain a plurality of said graphene sheets (corresponding to the recited “flakes”), with said graphene sheets being formed from one or more graphene layers (paragraph 0011).  The graphene was previously oxidized and can retain an oxygen ratio of up to 30%, thereby resulting in the presence of graphene oxide in the graphene sheets (paragraph 0012). The binder of KOO ET AL ‘124 can be a siloxane polymer (paragraphs 0023-0026). The film can be used as a coating on a polarizing plate (e.g., cover window) of a liquid crystal display (LCD) device (paragraph 0003). (also see entire document)  However, the reference does not specifically discuss the refractive index of graphene oxide. 
 	VAUPEL ET AL (GRAPHENE AND GRAPHENE OXIDE) provides evidence that graphene oxide is known to have a refractive index of about 1.8 to 1.9 (Figure 4).
 	Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilizing sheets (flakes) containing oxygen-containing graphene (i.e., graphene oxide) in siloxane-based film coatings as disclosed in KOO ET AL ‘124 in order to produce antistatic single-layer coating films for display devices. 
Further regarding claim 8, since: (i) the graphene sheets (flakes) of KOO ET AL ‘124 were previously oxidized and can retain an oxygen ratio (i.e., content) of up to 30%, thereby allowing for at least a portion of the graphene sheets (flakes) of KOO ET AL ‘124 to be composed of graphene oxide; and (ii) the films of KOO ET AL ‘124 allow for films containing up to 99.999 parts graphene based on 100 parts of curable binder; the films of KOO ET AL ‘124 can contain graphene oxide-containing sheets (flakes) in the recited very small amounts (e.g., 0.01-0.08 wt%).
 Further regarding claim 8, since: (i) the graphene sheets can be formed by a single graphene layer; and (ii) a single graphene layer is formed by a single layer of carbon atoms bonded together with sp2 bonds in a hexagonal lattice pattern; a single graphene layer can have a thickness approaching the atomic diameter (thickness) of a single carbon atom (i.e., about 0.14 nm, which is 2 times the known atomic radius of 0.07 nm for carbon).  Similarly, a single graphene oxide layer (as illustrated in Applicant’s Figure 4B) can have a thickness approaching the length of a carbon-oxygen bond (which is well known in art to be about 0.12-0.15 nm), and therefore the graphene oxide-containing sheets (flakes) of KOO ET AL ‘124 can exhibit thicknesses of 0.35 nm or less.
Further regarding claim 8, it is well known it the art that organic polymers (e.g., siloxane resins as disclosed KOO ET AL ‘124; etc.) generally have refractive index values of less than 1.8 (and in many cases, substantially less), which is less than the known refractive index of graphene oxide of 1.8 or more, as evidenced by VAUPEL ET AL (GRAPHENE AND GRAPHENE OXIDE).
Further regarding claim 8, while KOO ET AL ‘124 does not specifically discuss bacterial kill percentage of disclosed graphene oxide-containing film, given that the film can be formed from the same materials (siloxane binder and graphene oxide flakes) as in the instant application; the Examiner has reason to believe that graphene oxide-containing coatings disclosed in KOO ET AL ‘124 can exhibit bacterial kill percentages which at least partially overlap the bacterial kill percentage recited in claim 8, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.  Additionally and/or alternatively, since (i) the present claims use the open term “comprises” with respect to the composition of the functional single-layer film and therefore allows for the presence of additional components; and (ii) it is well known in the art that an antibacterial property is highly desirable for coatings used on display devices to prevent disease transmission; one of ordinary skill in the art would have incorporated effective amounts of known anti-bacterial agents in the coatings of KOO ET AL ‘124 in order to provide a high degree of bacterial-killing property.
Regarding claim 21, since: (i) organic polymers (e.g., silicone polymers, etc.) typically have refractive index values of less than 1.8; (ii) graphene oxide has a refractive index of about 1.8-1.9; and (iii) it is well known in the art that differences in refractive index values typically cause light scattering; graphene oxide-containing sheets (flakes) contained within a siloxane polymer binder would generally produce at least some degree of scattering of external light entering the films of KOO ET AL ‘124.

* * * * *

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over: KOO ET AL ‘124 et al. (US 2013/0040124), in view of evidence provided by VAUPEL ET AL (GRAPHENE AND GRAPHENE OXIDE),
 	 	as applied to claim 8 above, 
 	and further in view of HYUNG ET AL (US 2012/0113361).
Regarding claims 10 and 11, as discussed above, KOO ET AL ‘124 discloses a film which can be used as a coating on a polarizing plate (e.g., cover window) of a liquid crystal display (LCD) device (paragraph 0003).  However, KOO ET AL ‘124 does not specifically mention the presence of touch screen panels.
HUANG ET AL ‘361 discloses that it is well known in the art to incorporate touch screens in display devices to provide input to the display device (paragraph 0004), wherein the touch screen component can be positioned: (1) on the surface of the display module of the display device; or (2) in the display module of the display device (paragraph 0014). 
Regarding claims 10-11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a touch screen panel as suggested by HUANG ET AL ‘361 in the display device of KOO ET AL ‘124, in order to have an additional way to provide input to the display device.

* * * * *

(3) Response to Argument
 	Appellant's arguments have been fully considered but they are not persuasive for the following reasons.
* * * * *

 Appellant’s Argument -- Appellant argues that the disclosure as originally filed provides adequate support for the claim limitation “wherein the functional single-layer film has a bacterial kill percentage of 99.9% or more” in independent claim 8 because Figures 10-11 “correspond to a working Example” conforming to claim 8 and therefore “This reduction in practice provides sufficient written description support for the subject matter of claim 8”.

Examiner's Response -- Regarding the sufficiency of the written description provided by the disclosure as originally filed:

“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.” (emphasis added) 

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) 

However, in the present instance, Appellant has not provided a sufficient description for a representative number of species of the claimed invention.
 	While the disclosure as originally filed generally mentions the disclosed functional single-layer film as having antibacterial properties, the disclosure as originally filed fails to provide adequate support for specifying a bacterial kill percentage value for the genus of functional single-layer films encompassed by present independent claim 8. The specification only provides support for specific bacterial kill percentage values for one or more unspecified experimental example(s) -- it is unclear whether the experimental data summarized in Figure 11 is derived from a single experimental example or from multiple experimental examples which is/are presumably inventive example(s) utilizing single-layer film(s) comprising a siloxane polymer resin (type and amount unknown) and graphene oxide flakes with a thickness of ≤0.35 nm (type and amount known).  Therefore, it is unclear from the disclosure as originally filed if the data in Figure 11 constitutes a “representative number of species” of the claimed functional single-layer film compositions as a genus. 
 	In particular, the specific siloxane polymer used in the experimental example(s) used to generate the data of Figure 11 are undisclosed.  Similarly, the data on bacterial kill percentage in Figure 11 is limited to flake thicknesses of 0.2-0.35 nm, with no information provided for bacterial kill percentages for flake thicknesses of less than 0.2 nm.  Additionally, the degree of oxidation of the graphene oxide particles and other specifics of the graphene oxide flakes (e.g., flake width, length, aspect ratio, etc.) other than flake thickness is also undisclosed. For example, as evidenced by KOO ET AL (US 2013/0040124), the degree of oxidation of graphene oxide can affect various physical properties of the material (KOO ET AL  ‘124, paragraph 0012). 
There is no evidence or suggestion in the disclosure as originally filed that functional single-layer films formed from other siloxane polymer resins and/or other graphene oxide flakes would exhibit a bacterial kill percentage of 99.9% or more. The disclosure as originally filed does not provide adequate discussion or clear correlation of numerical bacterial kill percentage values with respect to the claimed functional single-layer film compositions as a genus, and/or with respect to specific structures or components in the claimed functional single-layer film.  
 The disclosure as originally filed at best only provides support for a claim limitation requiring a functional single-layer film made with the particular film composition(s) used to generate the experimental data of Figure 11 to exhibit a bacterial kill percentage of 99.9% or more.  
Therefore, the disclosure as originally filed does not provide adequate support for the claimed bacterial kill percentage for the functional single-layer films of independent claim 8 as a genus. Only the specific film composition(s) utilized in the experimental example(s) used to generate the bacterial kill percentage values for Figure 11 have been shown to have the recited bacterial kill percentage value, while present independent claim 8 is directed to film compositions containing any siloxane polymer and any graphene oxide flakes with a thickness of ≤ 0.35 nm.  
For all of these reasons, the requirement of a bacterial kill percentage of 99.9% or more for the presently claimed genus of functional single-layer films in devices is not adequately supported by the Specification. 

* * * * *

 Appellant’s Argument -- Appellant argues that the disclosure as originally filed further provides adequate guidance to one of ordinary skill in the art with respect to the type of siloxane polymer because the specification discloses the use of a siloxane polymer material with a refractive index of 1.2 to 1.4 for “matrix material 366”.  

Examiner's Response -- However, the disclosure as originally filed does not provide a clear correlation between the use of siloxane polymers with a refractive index of 1.2-1.4 and bacterial kill percentages.  The use of siloxane polymers with a refractive index of 1.2-1.4 is directed to (366) as referenced in Figures 3, 5-7.  There is no indication that the experimental example(s) used to generate the data in Figure 11 use(s) the same siloxane polymers with a refractive index of 1.2-1.4.  Furthermore, in the present instance, refractive index by itself is not sufficient to constitute sufficient identification (and therefore, sufficient written description) of a siloxane polymer, since siloxane polymers may have similar refractive index values, but vary significantly in the types and/or amounts of various monomers used to produce said siloxane polymers, the presence (or absence) of various functional or reactive groups, etc. which may materially affect the anti-bacterial properties of a film.

* * * * *

 Appellant’s Argument -- Appellant argues that KOO ET AL ‘124 fails to teach the claimed invention because the present claims require flakes of graphene oxide while KOO ET AL ‘124 requires the oxygen ratio in the graphene molecule to be 30% or less.

Examiner's Response -- However, KOO ET AL ‘124 clearly allows for the presence of oxygen (up to 30%) in the disclosed previously oxidized graphene material, and therefore clearly permits the presence of at least some amount of graphene oxide in the films of KOO ET AL ‘124.  Furthermore, since: (i) the graphene sheets (flakes) of KOO ET AL ‘124 were previously oxidized and can retain an oxygen ratio (i.e., content) of up to 30%, and therefore at least a portion of the graphene sheets (flakes) of KOO ET AL ‘124 can be composed of graphene oxide; and (ii) the films of KOO ET AL ‘124 allow for films containing up to 99.999 parts graphene sheets (flakes) based on 100 parts of curable binder; the films of KOO ET AL ‘124 can contain graphene oxide-containing sheets (flakes) in the recited very small amounts (e.g., 0.01-0.08 wt%).  Appellant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims, for the reasons discussed in detail below.

* * * * *

 Appellant’s Argument -- Appellant argues that there is no motivation to “replace the graphene with graphene oxide” in the films of KOO ET AL ‘124.

Examiner's Response -- However, as discussed in detail above, KOO ET AL ‘124 clearly allows for the presence of oxygen in the disclosed graphene material, and therefore allows for the presence of graphene oxide-containing sheets (flakes) in the films of KOO ET AL ‘124.  Furthermore, since: (i) the graphene sheets (flakes) of KOO ET AL ‘124 were previously oxidized and can retain an oxygen ratio (i.e., content) of up to 30%, thereby allowing for at least a non-zero portion of the graphene sheets (flakes) of KOO ET AL ‘124 to be composed of graphene oxide; and (ii) the films of KOO ET AL ‘124 allow for films containing up to 99.999 parts graphene based on 100 parts of curable binder; the films of KOO ET AL ‘124 can readily contain very low amounts of graphene oxide-containing sheets (flakes) in amounts which at least overlap the recited range of 0.01-0.08 wt% while still maintaining the desired conductivity, particularly since the present claims do not prohibit the presence of other components (e.g., graphene) in the claimed functional single-layer film. Appellant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims, as discussed in detail below.

* * * * *

 Appellant’s Argument -- Appellant argues that the claimed invention provides “unexpectedly superior properties” from the claimed combination of matrix and carbon-containing flakes, particularly with respect to properties such as light reflectance, light transmittance, haze, and bacterial kill percentage.

Examiner's Response -- While the specification provides some evidence of unexpected results and/or criticality, the limited showings provided by the specification are not commensurate in scope with the present claims -- for example, but not limited to:

• the type of the siloxane polymer resin - Appellant has not provided evidence of that the relied upon unexpectedly superior properties (e.g., light reflectance, light transmittance, haze, bacterial kill percentage, etc.) would be present for films containing siloxane resins different from those used in the experimental example(s) used to generate the data in Figures 10-11, particularly when the specification fails to provide any clear details or specifics with respect to the type of siloxane polymer used in the experimental example(s) used to generate the data in Figures 10-11.  The presence and amount of: (i) alkyl groups of different structures (e.g., linear, branched, etc.) and/or carbon chain lengths (e.g., 2 or 4 or 6 or more carbons); (ii) aromatic groups; (iii) substituent and/or functional groups (e.g., halogens; acid groups; hydroxyl groups; amino groups; vinyl groups; etc.); and other molecular or structural attributes; in a siloxane polymer are reasonably expected to materially affect the optical properties, hardness, and other physical properties of a siloxane polymer-based film.

• the amount of the siloxane polymer resin - Appellant has not provided evidence of that the relied upon unexpectedly superior properties (e.g., light reflectance, light transmittance, haze, bacterial kill percentage, etc.) would be present for films containing siloxane resins in amounts different from those used in the experimental example(s) used to generate the data in Figures 10-11, particularly when the specification fails to provide any clear details or specifics with respect to the amount of siloxane polymer used in the experimental example(s) used to generate the data in Figures 10-11.  The present claims: (1) only require a non-zero amount of siloxane polymer resin in the film; (2) only specify the amount of graphene oxide flakes in the film; and (3) allow for the presence of virtually any amount(s) and/or type(s) of additional components in the film. Since Appellant argues that the combination of the recited siloxane polymer resin and the recited graphene oxide flakes are critical to the claimed invention, the Examiner has reason to believe that a certain minimum amount of siloxane polymer resin is required to exhibit the relied upon “unexpectedly superior properties”.

• the type of the graphene oxide flakes - Appellant has not provided evidence of that the relied upon unexpectedly superior properties (e.g., light reflectance, light transmittance, haze, bacterial kill percentage, etc.) would be present for films containing graphene oxide particles different from those in the experimental example(s) used to generate the data in Figures 10-11, particularly when the specification fails to provide any clear details or specifics with respect to the type of graphene oxide flakes used in the experimental example(s) used to generate the data in Figures 10-11.  Differences in: physical dimensions other than thickness (e.g., length, width, aspect ratio); degree of oxidation; etc.; are reasonably expected to materially affect the optical properties, hardness, and other physical properties of a film containing graphene oxide flakes.

• the thickness of the graphene oxide flakes -- Appellant has not provided evidence of that the relied upon unexpectedly superior properties (e.g., light reflectance, light transmittance, haze, bacterial kill percentage, etc.) would be present for films containing graphene oxide particles with thicknesses different from those in the experimental example(s) used to generate the data in Figures 10-11, particularly when the specification fails to provide any clear details or specifics with respect to the thickness of graphene oxide flakes in the experimental example(s) used to generate the data in Figure 10.  Furthermore, with respect to Figure 11, the specification fails to provide evidence that the relied upon unexpectedly superior properties (e.g., light reflectance, light transmittance, haze, etc.) would be present for films containing graphene oxide flakes with thicknesses less than 0.2 nm.  

• the presence of other components -- Appellant has not provided evidence of that the relied upon unexpectedly superior properties (e.g., light reflectance, light transmittance, haze, bacterial kill percentage, etc.) would be present for films containing other components (e.g., polymeric and/or non-polymeric) which are different from the other components (if present) in the experimental example(s) used to generate the data in Figures 10-11, particularly when the specification fails to provide any clear details or specifics with respect to the presence (or absence) of other components in the experimental example(s) used to generate the data in Figures 10-11.  The present claims: (1) only specify the amount of graphene oxide in the functional single-layer film as a whole; and (2) use the open term “comprises” with respect to the composition of the functional single-layer film, which allows for any type(s) and amount(s) of other component(s) as long as the required amount of graphene oxide flakes are present.  The presence of non-trivial amounts of other components (e.g., other binder resins, such as urethanes, tri-acetyl cellulose, polyesters, polycarbonates, acrylics, epoxies, etc.; hydrophobic or other surface-active agents; other anti-bacterial agents; fillers; pigments; dyes; stabilizers; plasticizers; etc.) are reasonably expected to materially affect the optical properties, hardness, and other physical properties of a siloxane polymer-based film.

While Appellant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Appellant should be reasonably representative of the full scope of the claimed invention and/or provide sufficient evidence that can be reasonably extended by one of ordinary skill in the art over the scope of the present claims.

MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

In the present instance, the specification fails to provide adequate information with respect to the film compositions used in the experimental example(s) used to generate the data in Figures 9A-13, and in particular the data in Figures 10-11.  Therefore, the Examiner is unable to accurately determine the scope of the showings provided by the specification and therefore is unable to determine if the limited evidence of “unexpectedly superior properties” provided by Figures 10-11 in specification can be reasonably extrapolated over the entire scope of the present claims.  At best, any showings provided in the specification with respect to the asserted “unexpectedly superior properties” are strictly limited to the specific film compositions used in the experimental example(s) used to generate the data in Figures 10-11, the details of which are substantially absent from the disclosure as originally filed as discussed in detail above.

* * * * *

 Appellant’s Argument -- Appellant argues that VAUPEL ET AL (GRAPHENE AND GRAPHENE OXIDE) and HUANG ET AL ‘361 fail to cure the alleged deficiencies of KOO ET AL ‘124.

Examiner's Response -- Since Appellant’s arguments with respect to the alleged deficiencies of KOO ET AL ‘124 have been found unpersuasive for the reasons discussed in detail above, Appellant’s arguments with respect to VAUPEL ET AL (GRAPHENE AND GRAPHENE OXIDE) and HUANG ET AL ‘361 are also deemed unpersuasive.
* * * * *

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Vivian Chen/
Primary Examiner
Conferees:
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        
/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700    
                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.